



EMPLOYEE CONFIDENTIALITY AND NON-COMPETE AGREEMENT


This Agreement is effective as of March 1, 2017 between WESTWOOD HOLDINGS GROUP,
INC., including any and all subsidiaries and affiliates (collectively the
“Company”), and Randy Root (the “Employee”).
The parties agree as follows:
1.ACCESS TO CONFIDENTIAL INFORMATION AND GOODWILL.
(a)
Company agrees to provide Employee with proprietary and confidential information
developed and/or owned by Company, and of which Employee does not have previous
knowledge, including for example, and without limitation, unique investment
approaches, sales and marketing programs and materials, marketing and business
strategies, client lists and profile data, investment advisory contracts and fee
schedules, trademarks, technical information, computer software programs and
electronic information, financial and other information concerning its
operations (collectively, “Trade Secrets”). Employee recognizes that (i) his or
her business role with Company requires access to Trade Secrets and other
proprietary and confidential information; (ii) such information is of special
value to the Company; and (iii) if such information became known to any person
competing with the Company, irreparable damage could result to the Company.

(b)
Employee acknowledges that Company has and owns certain goodwill that provides
Company with a competitive advantage, including Company’s strong brand and
reputation (the “Goodwill”). Employee further acknowledges that (i) the
Goodwill, and successful execution of Company’s day-to-day functions, depend on
formation of relationships of trust and confidence between individual employees
and Company clients; (ii) Company’s continued growth and viability depend on
nurturing the relationships between its own employees and its clients and on
maintaining its own relationship with employees whom it has placed in a position
to form client relationships and necessarily supported while those relationships
formed and grew; and (iii) the Goodwill, and Company’s positive reputation or
position in the eyes of its clients or potential clients, often manifests itself
through repeat business with existing clients and through referrals to potential
clients. Company agrees to provide Employee with the institutional training,
support and synergy that will enable Employee to provide services of the quality
that clients of Company value highly and that form, at least in part, the basis
for the Goodwill owned by Company. Employee recognizes that he or she will or
may have close association with Company’s clients, which will or may cause those
clients to associate Employee with the products or services of the Company,
without paying due regard to the role of the Company as a whole, including its
entire team of professionals, in the creation and delivery of those products and
services.

(c)
Employee agrees that the Company must protect its business, including the Trade
Secrets and Goodwill. In exchange for the Company’s promise to provide the Trade
Secrets and the institutional training, support and synergy referenced above, as
well as the other consideration provided herein and elsewhere, Employee agrees
to the all of the covenants set forth below. Employee further agrees that the
covenants set forth






--------------------------------------------------------------------------------





below are reasonable, consistent with Employee’s and Company’s best interests,
to protect the Company and its affiliates.
2.CONFIDENTIALITY COVENANT; TRADE SECRETS.
(a)
Employee covenants, unless required as part of his or her employment or with the
Company’s prior written consent, not to disclose or communicate to third parties
any Trade Secret, however acquired, including Trade Secrets of companies with
whom the Company has a business relationship. All Trade Secrets received by
Employee during his or her employment remain the Company’s exclusive property
and shall be returned immediately upon termination of employment or at any time
requested by the Company. Employee further agrees, upon termination of
employment, to make himself available and shall fully disclose and deliver to
the Company any Trade Secrets in his or her possession and shall execute any
documents reasonably necessary to ensure compliance with this Agreement.

(b)
Pursuant to the Defend Trade Secrets Act of 2016 (18 U.S.C. 1833(b)), an
individual shall not be held criminally or civilly liable under any Federal or
State trade secret law for the disclosure of a Trade Secret that is made in
confidence either directly or indirectly to a Federal, State, or local
government official, or to an attorney, solely for the purpose of reporting or
investigating, a violation of law.  An individual shall not be held criminally
or civilly liable under any Federal or State trade secret law for the disclosure
of a Trade Secret made in a complaint, or other document filed in a lawsuit or
other proceeding, if such filing is made under seal.  An employee who files a
lawsuit alleging retaliation by the company for reporting a suspected violation
of the law may disclose the Trade Secret to his or her attorney and use the
Trade Secret in the court proceeding, if the employee files any document
containing the Trade Secret under seal and does not disclose the Trade Secret,
except pursuant to court order.  This paragraph will govern to the extent it may
conflict with any other provision of this Agreement.

(c)
Employee warrants that he is not bound by any other agreement that would be
breached by execution of this Agreement or which would prevent him from
performing his or her duties at the Company. Employee warrants that he has not
retained proprietary information of any prior employer and will not use such
information in carrying out his or her duties for the Company.

(d)
In the event of a breach or threatened breach by Employee of the provisions of
this Section 2, Company shall be entitled to an injunction restraining Employee
from disclosing and/or using the Company’s Trade Secrets and may pursue other
remedies for such breach or threatened breach, including recovery of damages
from Employee.






--------------------------------------------------------------------------------







3.INVESTMENT PERFORMANCE RESULTS; COPYRIGHTABLE WORKS.
(a)
Employee agrees that the investment performance of accounts managed by Company
is attributable to its entire team of professionals and not to any single
individual, that performance results of all present and future Company products
are Company’s exclusive property, and that he or she will not attempt to present
as his or her own such performance or composite performance at any subsequent
employer.

(b)
Employee agrees that Company owns copyrightable works developed by Employee in
any way during his or her employment. Employee agrees, if requested by Company
and without cost, to execute written acknowledgments or assignments of copyright
ownership of such works in order to preserve Company’s rights. Employee agrees
not to assert any rights to attribution and integrity (“moral rights”) he or she
may have in any such copyrightable works.

4.NON-COMPETITION/NON-SOLICITATION COVENANT.
(a)
Employee agrees that, for twelve (12) months following termination of his or her
employment at Company, whether by him or her or by Company and whether with or
without cause (“Non-Competition Term”), Employee will not in any capacity
provide investment advisory services or investment management services to any
person or entity in the United States that is or was a client of Company with
whom Employee did business and/or had personal contact while employed at
Company.

(b)
Employee also agrees that, during his or her employment with Company, and for
twenty-four (24) months following termination of his or her employment, whether
by Employee or by Company and whether with or without cause (“Non-Solicitation
Term”), Employee will not:

(i)
solicit any person or entity with whom Employee does or did business and/or has
or had personal contact while employed at Company, including without limitation
consultants used by Company’s clients, to withdraw, or to cause the withdrawal
of, any funds as to which Company provides investment management services, or
attempt to cause such person or entity not to engage Company for investment
management services; and/or

(ii)
solicit any employee of Company to terminate his or her employment with Company
and/or to enter into competition with Company.

(c)
If Employee violates any of the restrictions contained in this Section 4, the
Non-Competition Term and/or Non-Solicitation Term shall be suspended and will
not run in favor of Employee from the time of the commencement of any such
violation until the time when the Employee cures the violation to the Company’s
satisfaction.

(d)
Company and Employee acknowledge that the covenants contained in this Section 4
are reasonable in light of the consideration provided by Company to Employee,
including without limitation access to Trade Secrets and Goodwill owned by
Company, and in light of the relationships that Employee will have with
Company’s clients. However, Company and Employee agree that if a court should
decline to enforce the provisions of Section 4 as written, that such provisions
shall be reformed to restrict Employee’s competition with Company or its
affiliates, and his or her solicitation of






--------------------------------------------------------------------------------





clients and employees, to the maximum extent as to time, geography and business
scope which the court shall find enforceable; provided that the provisions of
Paragraph 5 shall not be modified to be more restrictive to Employee than those
contained herein.
5.
ADDITIONAL NON-COMPETITION COVENANT.

Employee agrees that, at Company’s election, during the initial three (3) months
following termination of his or her employment at Company, whether by him or her
or by Company and whether with or without cause (the “Three Month Term”), he or
she will not (a) in any capacity provide investment advisory services or
investment management services to any person or entity in competition with the
Company’s investment services; or (b) establish, join, participate in, acquire
or maintain ownership in, or provide investment advisory services to, any United
States based entity that offers services and/or products that compete with the
Company’s investment services and/or products; provided, however, that this
restriction shall not be construed to prevent Employee from owning or acquiring
for investment purposes less than five (5) percent of the stock of any publicly
traded company. In the event Company elects to invoke the restrictions set forth
in this paragraph as to Employee, Company shall continue Employee’s regular
compensation (excluding bonuses and/or other incentives) during the Three Month
Term at the same level being paid at termination. If Employee violates any term
of this Agreement, all such pay continuation shall cease, and all prior payments
made shall be immediately repaid by Employee to Company.
6.AT-WILL EMPLOYMENT.
Employee’s employment is at will and may be terminated at any time by him or her
or by Company, with or without cause. Employee agrees that such termination
shall not end his or her obligations under this Agreement. Subject to Section
7(c), any other contracts or agreements entered into between Employee and
Company shall be separate from this Agreement.
7.MISCELLANEOUS.
(a)
THIS AGREEMENT SHALL BE SUBJECT TO AND GOVERNED BY THE LAWS OF THE STATE OF
TEXAS EXCEPT FOR CONFLICT OF LAWS PRINCIPLES, WITHOUT REGARD TO THE PLACE OF
EXECUTION OR THE PLACE OF PERFORMANCE THEREOF.

(b)
Failure to insist upon strict compliance with any provision in this Agreement
shall not be deemed a waiver of such provision or any other provision in this
Agreement.

(c)
This Agreement may not be modified except by an agreement in writing executed by
the parties to this Agreement.

(d)
The invalidity or unenforceability of any provision hereof shall not affect the
validity of enforceability of any other provision. If, moreover, any one or more
of the provisions contained in this Agreement shall, for any reason, be held to
be excessively broad as to time, duration, geographical scope, activity, or
subject, it shall be construed by limiting and reducing it so as to be
enforceable to the extent compatible with the applicable law.

(e)
This Agreement is not a contract of employment or promise of future employment.
Employee’s employment is at will, as described in Section 6 above.






--------------------------------------------------------------------------------





(f)
Nothing in this Agreement is intended to, or will be used in any way to, limit
Employee’s rights to communicate with the Securities and Exchange Commission
(the “SEC”) or any other governmental agency, as provided for, protected under
or warranted by applicable law, including, but not limited to, Section 21F of
the Securities Exchange Act of 1934, as amended, and SEC Rule 21F-7 (the
“Protected Communications”). Nothing in this Agreement requires you to notify,
or obtain permission from, the Company before engaging in any Protected
Communications.





IN WITNESS WHEREOF, the parties have executed this Agreement as of the 24th day
of February 2017.
WESTWOOD HOLDINGS GROUP, INC.




By: /s/ Brian O. Casey     
Printed Name: Brian O. Casey
Title: President & Chief Executive Officer


By: /s/ Randy Root
Printed Name: Randy Root
Title: Chairman


Employee’s Address:


    
    


BY EXECUTION OF THIS AGREEMENT, EMPLOYEE ACKNOWLEDGES RECEIPT OF A COPY OF THE
AGREEMENT.





